Case 20-03049    Doc 1-1   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                  A Page 1 of 16



                                   Exhibit A

                              Funding Agreement




NAI-1504725924
Case 20-03049         Doc 1-1     Filed 07/29/20 Entered 07/29/20 22:33:29                Desc Exhibit
                                         A Page 2 of 16


                   SECOND AMENDED AND RESTATED FUNDING AGREEMENT

        This SECOND AMENDED AND RESTATED FUNDING AGREEMENT, dated as of
November 1, 2017, but effective as of July 31, 2017 (as it may be amended, restated, modified or
supplemented from time to time, this “Agreement”), is between GEORGIA-PACIFIC LLC, a Delaware
limited liability company (“Payor”), and BESTWALL LLC, a North Carolina limited liability company
(“Payee”).

                                               RECITALS

          A.    On July 31, 2017, (1) Georgia-Pacific Holdings, LLC, a Delaware limited liability
company (“GP Holdings”), in its capacity as the sole member of Georgia-Pacific LLC, a Texas limited
liability company (“GP (TX)”), approved a Plan of Divisional Merger with respect to GP (TX) (the “Plan
of Merger”) and (2) contemporaneously therewith, GP Holdings and GP (TX) executed and delivered a
Funding Agreement, dated as of July 31, 2017 (the “Original Funding Agreement”).

         B.       On July 31, 2017, at the effective time of the merger contemplated by the Plan of Merger
(the “Merger”), (1) certain assets of GP (TX), as set forth on Schedule 5(b)(i) to the Plan of Merger, were
allocated to a new Texas limited liability company having the name “Georgia-Pacific LLC” that was
created upon the effectiveness of the Merger (“GP NC (TX)”); (2) certain liabilities of GP (TX), as set
forth on Schedule 5(c)(i) to the Plan of Merger (together with the assets described in the preceding clause
(1), collectively, the “Allocated Assets and Liabilities”), were allocated to GP NC (TX); (3) the remaining
assets and liabilities of GP (TX) were allocated to a new Texas limited liability company having the name
“Georgia Pacific DE LLC” that was created upon effectiveness of the Merger (“GP DE (TX)”); and (4)
GP (TX) ceased to exist.

         C.     In connection with the allocation to GP NC (TX) of the Allocated Assets and Liabilities,
GP Holdings agreed, pursuant to the Original Funding Agreement, to provide funding to GP (TX)
sufficient to pay the costs of operations of the Payee’s business and other liabilities included in the
Allocated Assets and Liabilities as and when they become due.

         D.       The Allocated Assets and Liabilities included the rights and obligations of GP (TX)
under the Original Funding Agreement, and, at the effective time of the Merger, pursuant to the terms and
conditions of the Plan of Merger, the rights and obligations of GP (TX) under the Original Funding
Agreement were allocated to GP NC (TX) such that, following the effectiveness of the Merger, on July
31, 2017, GP NC (TX) had assets having a value at least equal to its liabilities and had financial capacity
sufficient to satisfy its obligations as they become due in the ordinary course of business, including any
Asbestos Related Liabilities.

        E.      Immediately following the effectiveness of the Merger, on July 31, 2017, GP Holdings
assigned to GP DE (TX), and GP DE (TX) assumed from GP Holdings, all rights and obligations of GP
Holdings under the Original Funding Agreement (such assignment and assumption, the “Post-Merger
Assignment”), whereupon GP Holdings was released from its obligations, and ceased to have any further
obligations, under the Original Funding Agreement.

        F.     Following the Merger and the Post-Merger Assignment, on July 31, 2017, (1) GP DE
(TX) effected a conversion (the “DE Conversion”) into Payor, a Delaware limited liability company
having the name “Georgia-Pacific LLC,” and (2) GP NC (TX) effected a conversion (the “NC
Conversion”) into Payee, a North Carolina limited liability company then having the name “Georgia-
Pacific LLC.”




NAI-1503132580v3
Case 20-03049         Doc 1-1      Filed 07/29/20 Entered 07/29/20 22:33:29               Desc Exhibit
                                          A Page 3 of 16


       G.       On July 31, 2017, Payor and Payee amended and restated the Original Funding
Agreement to reflect that the Merger, the Post-Merger Assignment, the DE Conversion and the NC
Conversion had occurred, that Payor was then a Delaware limited liability company having the name
“Georgia-Pacific LLC” and that Payee was a North Carolina limited liability company then having the
name “Georgia-Pacific LLC” (the “A&R Funding Agreement”).

        H.     Following the execution and delivery of the A&R Funding Agreement, Payee has
effected a change in its name from “Georgia-Pacific LLC” to “Bestwall LLC” (the “Bestwall Name
Change”).

         I.     Payor and Payee now desire to amend and restate the A&R Funding Agreement to reflect
that the Bestwall Name Change has occurred and that Payee is a North Carolina limited liability company
now having the name “Bestwall LLC.”

                                              AGREEMENT

        In consideration of the foregoing, the parties hereto agree as follows:

        1.       Definitions. As used in this Agreement, the following terms have the meanings herein
specified unless the context otherwise requires:

         “Affiliate” of any specified Person means any other Person directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified Person. For purposes of this
definition, “control,” as used with respect to any Person, means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such Person, whether through
the ownership of voting securities, by agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative meanings.

        “Allocated Assets and Liabilities” has the meaning specified in the recitals to this Agreement.

        “A&R Funding Agreement” has the meaning specified in the recitals to this Agreement.

        “Asbestos Related Liabilities” has the meaning specified in Schedule 1 to this Agreement.

      “Bankruptcy Case” means any voluntary case under chapter 11 of the Bankruptcy Code
commenced by the Payee in the Bankruptcy Court.

        “Bankruptcy Code” means Title 11 of the United States Code, as amended from time to time and
any successor statute and all rules and regulations promulgated thereunder.

      “Bankruptcy Court” means the United States Bankruptcy Court where the Bankruptcy Case is
commenced.

         “Base Rate” means, for any day, a fluctuating interest rate per annum as shall be in effect from
time to time, which rate per annum shall at all times be equal to the greater of: (a) the rate of interest
established by Bank of America, N.A from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it for commercial loans or
other extensions of credit; and (b) the Federal Funds Effective Rate in effect from time to time,
determined one Business Day in arrears, plus 1/2 of 1% per annum.

        “Bestwall Name Change” has the meaning specified in the recitals to this Agreement.



NAI-1503132580v3                                     2
Case 20-03049          Doc 1-1      Filed 07/29/20 Entered 07/29/20 22:33:29                  Desc Exhibit
                                           A Page 4 of 16


        “Board” means: (a) with respect to a corporation, the board of directors of the corporation or any
committee thereof; (b) with respect to a partnership, the board of directors of the general partner of the
partnership; (c) with respect to a limited liability company, the managing member or members or the
board of managers, as applicable, of the limited liability company; and (d) with respect to any other
Person, the board or committee of such Person serving a similar function.

         “Business Day” means each day other than a Saturday, a Sunday or a day on which banking
institutions in Charlotte, North Carolina or at a place of payment are authorized by law, regulation or
executive order to remain closed.

          “Capital Lease Obligation” means, at the time any determination is to be made, the amount of the
liability in respect of a capital lease that would at that time be required to be capitalized on a balance sheet
in accordance with GAAP.

         “Capital Stock” means: (a) in the case of a corporation, corporate stock; (b) in the case of an
association or business entity, any and all shares, interests, participations, rights or other equivalents
(however designated) of corporate stock; (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (d) any other interest or
participation that confers on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person, but excluding (in each case of (a) through (d) above) any
debt securities convertible into such equity securities.

        “Contractual Obligation” means, as to any Person, any obligation or similar provision of any
security issued by such Person or any agreement, instrument or other undertaking (excluding this
Agreement) to which such Person is a party or by which it or any of its property is bound.

       “Default” means any event that is, or with the passage of time or the giving of notice or both
would be, an Event of Default.

        “DE Conversion” has the meaning specified in the recitals to this Agreement.

        “District Court” means the United States District Court in the district of the Bankruptcy Court.

        “Event of Default” has the meaning specified in Section 6.

          “Federal Funds Effective Rate” means, for any period, a fluctuating interest rate equal for each
day during such period to the weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers, as published for such day
(or, if such day is not a Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York.

        “Funding Account” means the account of the Payee listed on Schedule 2 to this Agreement, into
which the proceeds of all Payments made under this Agreement shall be deposited, or such other account
designated in writing by the Payee to the Payor from time to time.

        “Funding Date” has the meaning specified in Section 2(b).

        “Funding Request” has the meaning specified in Section 2(b).

        “GAAP” means generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified



NAI-1503132580v3                                       3
Case 20-03049         Doc 1-1      Filed 07/29/20 Entered 07/29/20 22:33:29                  Desc Exhibit
                                          A Page 5 of 16


Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the accounting profession in the
United States, in effect from time to time, consistently applied. If at any time any change in GAAP
(including any adoption of International Financial Reporting Standards) would materially affect the
computation of any amount required to be computed under this Agreement, the Payor may give written
notice to the Payee of its intent to preserve the original intent of this Agreement and upon delivery of such
notice, such amounts shall be calculated in accordance with GAAP as in effect at the end of the fiscal
period ended immediately prior to such change in GAAP.

        “Governmental Authority” means the government of the United States or any other nation, or of
any political subdivision thereof, whether state or local, and any agency, authority, instrumentality
regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

        “GP (DE)” has the meaning specified in the recitals to this Agreement.

        “GP DE (TX)” has the meaning specified in the recitals to this Agreement.

        “GP Holdings” has the meaning specified in the recitals of this Agreement.

        “GP (NC)” has the meaning specified in the recitals to this Agreement.

        “GP NC (TX)” has the meaning specified in the recitals to this Agreement.

        “GP (TX)” has the meaning specified in the recitals of this Agreement.

        “Merger” has the meaning specified in the recitals to this Agreement.

        “NC Conversion” has the meaning specified in the recitals to this Agreement.

         “Organizational Documents” means, (a) with respect to any corporation, its certificate or articles
of incorporation and bylaws, (b) with respect to any limited liability company, its certificate or articles of
formation or organization and operating agreement, and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any certificate or articles of formation of
such entity.

        “Original Funding Agreement” has the meaning specified in the recitals to this Agreement.

        “Payee” has the meaning specified in the first paragraph of this Agreement.

        “Payee Affiliate” means any wholly owned Affiliate of the Payee (and in no case includes the
Payor or any Payor Affiliate).

       “Payee Material Adverse Effect” means (a) a material impairment of the rights and remedies of
the Payor under this Agreement, or of the ability of the Payee to perform its material obligations under
this Agreement, or (b) a material adverse effect upon the legality, validity or enforceability of this
Agreement against the Payee.




NAI-1503132580v3                                      4
Case 20-03049         Doc 1-1      Filed 07/29/20 Entered 07/29/20 22:33:29                 Desc Exhibit
                                          A Page 6 of 16


        “Payment” has the meaning specified in Section 2(a).

        “Payor” has the meaning specified in the first paragraph of this Agreement.

       “Payor Affiliate” means any wholly owned Affiliate of the Payor (and in no case includes the
Payee or any Payee Affiliate).

        “Payor Material Adverse Effect” means (a) a material adverse change in, or a material adverse
effect upon, the business, assets, liabilities (actual or contingent) or financial condition of the Payor and
its Subsidiaries, taken as a whole, (b) a material impairment of the rights and remedies of the Payee under
this Agreement, or of the ability of the Payor to perform its material obligations under this Agreement, or
(c) a material adverse effect upon the legality, validity or enforceability of this Agreement against the
Payor.

         “Permitted Funding Use” means each of the following: (a) the payment of any and all costs and
expenses of the Payee incurred in the normal course of its business (including, without limitation, the
payment of any indemnification or other obligations of the Payee owing to any managers or officers of
the Payee) at any time when there is no proceeding under the Bankruptcy Code pending with respect to
the Payee; (b) the payment of any and all costs and expenses of the Payee incurred during the pendency of
any Bankruptcy Case that are necessary or appropriate in connection therewith, including the costs of
administering the Bankruptcy Case and any and all other costs and expenses of the Payee incurred in the
normal course of its business (including, without limitation, the payment of any indemnification or other
obligations of the Payee owing to any managers or officers of the Payee); (c) the funding of any amounts
necessary or appropriate to satisfy (i) the Payee’s Asbestos Related Liabilities established by a judgment
of a court of competent jurisdiction or final settlement thereof at any time when there is no proceeding
under the Bankruptcy Code pending with respect to the Payee, (ii) following the commencement of any
Bankruptcy Case, the Payee’s Asbestos Related Liabilities in connection with the funding of a trust under
section 524(g) of the Bankruptcy Code for the benefit of existing and future claimants that is included in a
plan of reorganization for the Payee confirmed by a final, nonappealable order of the Bankruptcy Court
and the District Court, and (iii) in the case of either (i) or (ii), any ancillary costs and expenses of the
Payee associated with such Asbestos Related Liabilities and any litigation thereof, including the costs of
any appeals; (d) the funding of any amounts necessary to cause the Funding Account to contain at least
$5,000,000 at such time; and (e) the funding of any obligations of the Payee owed to the Payor or any
Payor Affiliate, including, without limitation, any indemnification or other obligations of the Payee under
any agreement provided for in the Plan of Merger; in the case of clauses (a) through (e) above, solely to
the extent that any cash distributions theretofore received by the Payee from its Subsidiaries are
insufficient to pay such costs and expenses and fund such amounts and obligations in full and further, in
the case of clause (c)(ii) above, solely to the extent the Payee’s other assets are insufficient to fund
amounts necessary or appropriate to satisfy the Payee’s Asbestos Related Liabilities in connection with
the funding of such trust.

         “Person” means any individual, corporation, partnership, limited liability company, joint venture,
trust, unincorporated organization, or government or any agency or political subdivision thereof.

        “Plan of Merger” has the meaning specified in the recitals to this Agreement.

        “SEC” means the Securities and Exchange Commission.

        “Subsidiary” means any Person a majority of the outstanding Voting Stock of which is owned or
controlled by the Payor or by one or more other Subsidiaries and that is consolidated in the Payor’s
accounts.



NAI-1503132580v3                                     5
Case 20-03049           Doc 1-1     Filed 07/29/20 Entered 07/29/20 22:33:29                Desc Exhibit
                                           A Page 7 of 16


        “Voting Stock” of any Person as of any date means the Capital Stock of such Person that is at the
time entitled to vote in the election of the Board of such Person.

        2.         Funding Obligations and Procedures.

        (a)      Funding Obligations. The Payor hereby agrees, on the terms and conditions set forth in
this Agreement, upon the request of the Payee from time to time in accordance with the requirements of
Section 2(b), to make payments to the Payee (each, a “Payment”), the proceeds of which shall be used by
the Payee for any Permitted Funding Use. Nothing in this Agreement shall obligate the Payor to make
Payments under this Agreement that in the aggregate exceed the aggregate amount necessary for the
Payee to fund all Permitted Funding Uses, and nothing in this Agreement shall obligate the Payor to make
any individual Payment under this Agreement that exceeds the amount necessary for the Payee to fund the
Payee’s projected Permitted Funding Uses over the 30 days following the date of such Payment.

         (b)      Funding Requests. To request a Payment, the Payee shall deliver to the Payor a written
request (which written request may be a .pdf delivered via email) for such Payment in a form reasonably
acceptable to the Payor and signed by the Payee (each, a “Funding Request”). Each Funding Request
shall specify (i) the amount of the requested Payment, which shall be no less than $1,000,000, and (ii) the
date of the requested Payment, which shall be the date that is three Business Days following the delivery
of such Funding Request (each such date, a “Funding Date”). Each Funding Request by the Payee shall
constitute a representation and warranty by the Payee that the conditions set forth in Section 2(d) have
been satisfied.

         (c)     Payments. Subject only to the satisfaction of the conditions set forth in Section 2(d), on
any Funding Date, the Payor shall pay or cause to be paid to the Payee an amount equal to the amount of
the requested Payment specified in the applicable Funding Request. All Payments shall be made by wire
or other transfer of immediately available funds, in United States dollars, to the Funding Account. In the
event that the Payor does not make any Payment within the time period required by this Section 2(c), the
amount of the requested Payment shall bear interest at a rate per annum equal to the Base Rate plus 2%
until such Payment is made and the Payor shall include any interest accruing pursuant to this Section 2(c)
in the next Payment made to the Payee.

         (d)      Conditions to Payments. The Payor’s obligation to make any Payment is subject to the
satisfaction of the following conditions as of the date of the Funding Request relating to such Payment: (i)
the representations and warranties of the Payee set forth in Section 3(b) shall be true and correct without
regard to the impact of any Bankruptcy Case, including any notices or other actions that may be required
therein; and (ii) there shall have been no violation by the Payee of the covenant set forth in Section 5.

        3.         Representations and Warranties.

        (a)        Representations and Warranties of the Payor. The Payor represents and warrants to the
Payee that:

                 (i)     Existence, Qualification and Power. The Payor (A) is duly organized or formed,
        validly existing and, as applicable, in good standing under the laws of its jurisdiction of
        incorporation or organization, (B) has all requisite power and authority and all requisite
        governmental licenses, authorizations, consents and approvals to (I) own or lease its material
        assets and carry on its business and (II) execute, deliver and perform its obligations under this
        Agreement and (C) is duly qualified and is licensed and, as applicable, in good standing under the
        laws of each jurisdiction where its ownership, lease or operation of properties or the conduct of
        its business requires such qualification or license; except in each case referred to in clause (B)(I)



NAI-1503132580v3                                     6
Case 20-03049           Doc 1-1     Filed 07/29/20 Entered 07/29/20 22:33:29                 Desc Exhibit
                                           A Page 8 of 16


        or (C), to the extent that failure to do so could not reasonably be expected to have a Payor
        Material Adverse Effect.

                (ii)     Authorization; No Contravention. The execution, delivery and performance by
        the Payor of this Agreement has been duly authorized by all necessary corporate or other
        organizational action, and does not and will not (A) contravene the terms of its Organizational
        Documents, (B) conflict with or result in any breach or contravention of, or the creation of any
        lien under, or require any payment to be made under (I) any Contractual Obligation to which it is
        a party or affecting it or its properties or (II) any order, injunction, writ or decree of any
        Governmental Authority or any arbitral award to which it or its property is subject, or (C) violate
        any applicable law, except in each case referred to in clause (B) or (C), to the extent the failure to
        do so could not reasonably be expected to have a Payor Material Adverse Effect.

                (iii)    Governmental Authorization; Other Consents. No approval, consent, exemption,
        authorization, or other action by, or notice to, or filing with, any Governmental Authority or any
        other Person is necessary or required in connection with the execution delivery or performance of
        this Agreement by, or enforcement against, the Payor.

                (iv)     Binding Effect. This Agreement has been duly executed and delivered by the
        Payor. This Agreement constitutes a legal, valid and binding obligation of the Payor, enforceable
        against the Payor in accordance with its terms, except to the extent such enforceability may be
        limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating to or
        limiting creditors’ rights generally and by equitable principles.

        (b)        Representations and Warranties of the Payee. The Payee represents and warrants to the
Payor that:

                 (i)     Existence, Qualification and Power. The Payee (A) is duly organized or formed,
        validly existing and, as applicable, in good standing under the laws of its jurisdiction of
        incorporation or organization, (B) has all requisite power and authority and all requisite
        governmental licenses, authorizations, consents and approvals to (I) own or lease its material
        assets and carry on its business and (II) execute, deliver and perform its obligations under this
        Agreement and (C) is duly qualified and is licensed and, as applicable, in good standing under the
        laws of each jurisdiction where its ownership, lease or operation of properties or the conduct of
        its business requires such qualification or license; except in each case referred to in clause (B)(I)
        or (C), to the extent that failure to do so could not reasonably be expected to have a Payee
        Material Adverse Effect.

                (ii)     Authorization; No Contravention. The execution, delivery and performance by
        the Payee of this Agreement has been duly authorized by all necessary corporate or other
        organizational action, and does not and will not (A) contravene the terms of its Organizational
        Documents, (B) conflict with or result in any breach or contravention of, or the creation of any
        lien under, or require any payment to be made under (I) any Contractual Obligation to which it is
        a party or affecting it or its properties or (II) any order, injunction, writ or decree of any
        Governmental Authority or any arbitral award to which it or its property is subject, or (C) violate
        any applicable law, except in each case referred to in clause (B) or (C), to the extent the failure to
        do so could not reasonably be expected to have a Payee Material Adverse Effect.

                (iii)    Governmental Authorization; Other Consents. No approval, consent, exemption,
        authorization, or other action by, or notice to, or filing with, any Governmental Authority or any




NAI-1503132580v3                                      7
Case 20-03049           Doc 1-1     Filed 07/29/20 Entered 07/29/20 22:33:29               Desc Exhibit
                                           A Page 9 of 16


        other Person is necessary or required in connection with the execution delivery or performance of
        this Agreement by, or enforcement against, the Payee.

                (iv)     Binding Effect. This Agreement has been duly executed and delivered by the
        Payee. This Agreement constitutes a legal, valid and binding obligation of the Payee, enforceable
        against the Payee in accordance with its terms, except to the extent such enforceability may be
        limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating to or
        limiting creditors’ rights generally and by equitable principles.

        4.         Covenants of the Payor.

        (a)        Provision of Financial Information.

                 (i)     The Payor will have its annual financial statements audited by a nationally
        recognized firm of independent accountants and will furnish to the Payee, no later than 90 days
        after the end of each fiscal year (in the case of annual financial statements) and 45 days after the
        end of each fiscal quarter other than the last fiscal quarter (in the case of quarterly financial
        statements), unaudited quarterly and audited annual consolidated financial statements prepared in
        accordance with GAAP subject, with respect to quarterly financial statements, to the absence of
        footnote disclosure and normal year-end audit adjustments.

                (ii)     By accepting such financial information, the Payee will be deemed to have
        represented to and agreed with the Payor that: (A) it will not use the information in violation of
        applicable securities laws or regulations; and (B) it will not communicate the information to any
        Person, including, without limitation, in any aggregated or converted form, and will keep the
        information confidential, other than where disclosure of such information is required by law,
        regulation or legal process (in which case the Payee shall, to the extent permitted by law, notify
        the Payor promptly thereof).

                (iii)    Notwithstanding the foregoing, the financial statements, information and other
        documents required to be provided as described in Section 4(a)(i), may be, rather than those of
        the Payor, those of any direct or indirect parent of the Payor. Notwithstanding the foregoing, the
        Payor may fulfill the requirement to distribute such financial information by filing the
        information with the SEC within the applicable time periods required by the SEC. The Payor will
        be deemed to have satisfied the reporting requirements of Section 4(a)(i) if any direct or indirect
        parent of the Payor has filed such reports containing such information with the SEC within the
        applicable time periods required by the SEC and such reports are publicly available. To the
        extent a direct or indirect parent of the Payor provides financial statements, information and other
        documents pursuant to the first sentence of this Section 4(a)(iii) or such parent files such report
        with the SEC pursuant to the third sentence of this Section 4(a)(iii), and if the financial
        information so furnished relates to such direct or indirect parent of the Payor, the same shall be
        accompanied by consolidating information that explains in reasonable detail the difference
        between the information relating to such parent on the one hand, and the information relating to
        the Payor and its Subsidiaries on a standalone basis, on the other hand.

        (b)        Successor to the Payor upon Consolidation or Merger.

                (i)     Subject to the provisions of Sections 4(b)(ii) and 4(b)(iii), nothing contained in
        this Agreement shall prevent any consolidation or merger of the Payor with or into any Person, or
        successive consolidations or mergers in which the Payor or its successor or successors shall be a
        party or parties, or shall prevent any sale, assignment, transfer, lease, conveyance or other



NAI-1503132580v3                                         8
Case 20-03049           Doc 1-1     Filed 07/29/20 Entered 07/29/20 22:33:29               Desc Exhibit
                                           A Page 10 of 16


        disposition of all or substantially all the property of the Payor (for the avoidance of doubt,
        calculated by including the equity interests of the Payor), to any Person; provided, however, and
        the Payor hereby covenants and agrees, that, if the surviving Person, acquiring Person or lessee is
        a Person other than the Payor, upon any such consolidation, merger, sale, assignment, transfer,
        lease, conveyance or other disposition, all of the Payor’s funding obligations under this
        Agreement and the observance of all other covenants and conditions of this Agreement to be
        performed by the Payor, shall be expressly assumed by an amendment to this Agreement or such
        other documentation in form reasonably satisfactory to the Payee, executed and delivered to the
        Payee by the Person formed by such consolidation, or into which the Payor shall have been
        merged, or by the Person which shall have acquired or leased such property. This covenant will
        not apply to: (A) a merger of the Payor with an Affiliate solely for the purpose of reincorporating
        the Payor in another jurisdiction within the United States; (B) any conversion of the Payor from
        an entity formed under the laws of one state to the same type of entity formed under the laws of
        another state; or (C) any conversion of the Payor from a limited liability company to a
        corporation, from a corporation to a limited liability company, from a limited liability company to
        a limited partnership or a similar conversion, whether the converting entity and the converted
        entity are formed under the laws of the same state or the converting entity is formed under the
        laws of one state and the converted entity is formed of the laws of a different state.
        Notwithstanding the foregoing, this Section 4(b)(i) will not apply to any consolidation or merger,
        or any sale, assignment, transfer, conveyance, lease or other disposition of assets, between or
        among Payor and its Subsidiaries.

                 (ii)    Upon any consolidation or merger, or any sale, assignment, transfer, lease,
        conveyance or other disposition of all or substantially all of the assets of the Payor (for the
        avoidance of doubt, calculated by including the equity interests of the Payor) in a transaction that
        is subject to, and that complies with, the provisions of the preceding clause (i), the successor
        Person formed by such consolidation into or with which the Payor is merged or to which such
        sale, assignment, transfer, lease, conveyance or other disposition is made shall succeed to, and be
        substituted for (so that from and after the date of such consolidation, merger, sale, lease,
        conveyance or other disposition, the provisions of this Agreement referring to the “Payor” shall
        refer instead to the successor Person and not to the Payor), and may exercise every right and
        power of the Payor under this Agreement with the same effect as if such successor Person had
        been named as the Payor herein. In the event of a succession in compliance with this Section
        4(b)(ii), the predecessor Person shall be relieved from every obligation and covenant under this
        Agreement upon the consummation of such succession.

                (iii)    Any consolidation, merger, sale, conveyance or lease referred to in the preceding
        clause (i) shall not be permitted under this Agreement unless immediately after giving effect to
        such transaction, no Default or Event of Default shall have occurred and be continuing.

         5.       Covenants of the Payee. The Payee shall not use the proceeds of any Payment made
under this Agreement for any purpose other than a Permitted Funding Use. The Payee will perform its
indemnification obligations owing to the Payor under the agreements provided for in the Plan of Merger
in all material respects.

        6.         Events of Default. Each of the following events constitutes an “Event of Default”:

        (a)      the Payor defaults in its funding obligations pursuant to Section 2 and such default
continues for a period of five Business Days;




NAI-1503132580v3                                      9
Case 20-03049          Doc 1-1       Filed 07/29/20 Entered 07/29/20 22:33:29                   Desc Exhibit
                                            A Page 11 of 16


         (b)      the Payor defaults in the performance of, or breaches, any covenant or representation or
warranty of the Payor in this Agreement (other than a covenant or representation or warranty which is
specifically dealt with elsewhere in this Section 6) and such default or breach continues for a period of 90
days, or, in the case of any failure to comply with Section 4(a) of this Agreement, 180 days, in each case
after there has been given, by registered or certified mail, to the Payor by the Payee a written notice
specifying such default or breach and requiring it to be remedied and stating that such notice is a “Notice
of Default” hereunder;

         (c)      the Payor, pursuant to or within the meaning of the Bankruptcy Code or any similar
federal or state law for the relief of debtors, (i) commences a voluntary case, (ii) consents to the entry of
an order for relief against it in an involuntary case, (iii) consents to the appointment of a custodian of it or
for all or substantially all of its property, (iv) makes a general assignment for the benefit of its creditors,
or (v) generally is not paying its debts as they become due; and

         (d)    a court of competent jurisdiction enters an order or decree under the Bankruptcy Code or
any similar federal or state law for the relief of debtors that (i) is for relief against the Payor, (ii) appoints
a custodian of the Payor for all or substantially all of the property of the Payor, or (iii) orders the
liquidation of the Payor, and, in each case of (i) through (iii) above, such order or decree remains
unstayed and in effect for 60 consecutive days.

        Upon becoming aware of any Default or Event of Default, the Payor shall promptly deliver to the
Payee a statement specifying such Default or Event of Default.

        7.       Remedies. Upon the occurrence of any Event of Default, and at any time thereafter
during the continuance of any such Event of Default, the Payee may pursue any available remedy to
collect any unfunded Payments due and owing to the Payee or to enforce the performance of any
provision of this Agreement.

       8.       Notices. All notices required under this Agreement, including each Funding Request and
any approval of or objection to a Funding Request, shall be delivered to the applicable party to this
Agreement at the address set forth below. Unless otherwise specified herein, delivery of any such notice
by email, facsimile or other electronic transmission (including .pdf) shall be effective as delivery of a
manually executed counterpart thereof.

        Payor:

        133 Peachtree Street, N.E.
        Atlanta, Georgia 30303
        Email: gashirk@gapac.com

        Payee:

        100 Peachtree Street, N.W.
        Atlanta, Georgia 30303
        Email: sjgordon@gapac.com

        9.       Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the State of North Carolina.

        10.     No Implied Waiver; Amendments. No failure or delay on the part of the Payee to
exercise any right, power or privilege under this Agreement, and no course of dealing between the Payor,



NAI-1503132580v3                                       10
Case 20-03049         Doc 1-1       Filed 07/29/20 Entered 07/29/20 22:33:29                  Desc Exhibit
                                           A Page 12 of 16


on the one hand, and the Payee, on the other hand, shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. No notice to or demand on the
Payor in any case shall entitle the Payor to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of the holder of this Agreement to any other or further
action in any circumstances without notice or demand. The remedies provided in this Agreement are
cumulative and not exclusive of any remedies provided by law. No amendment or waiver of any
provision of this Agreement, nor consent to any departure by the Payee therefrom, shall in any event be
effective unless the same shall be in writing, specifically refer to this Agreement, and be signed by the
Payor and the Payee, and then such amendment or waiver shall be effective only in the specific instance
and for the specific purpose for which given. A waiver on any such occasion shall not be construed as a
bar to, or waiver of, any such right or remedy on any future occasion.

         11.      Counterparts; Entire Agreement; Electronic Execution. This Agreement may be
executed in separate counterparts, each of which shall constitute an original, but all of which when taken
together shall constitute a single contract. This Agreement constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes, in its entirety, the A&R Funding Agreement
(and any schedules thereto). This Agreement shall become effective when it shall have been executed by
each party hereto and each party shall have received counterparts hereof which, when taken together, bear
the signatures of each of party hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, .pdf or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement.

         12.      Severability. If any one or more of the provisions contained in this Agreement are
invalid, illegal or unenforceable in any respect, the validity, legality or enforceability of all the remaining
provisions will not in any way be affected or impaired. If any one or more provisions contained in this
Agreement are deemed invalid, illegal or unenforceable because of their scope or breadth, such provisions
shall be reformed and replaced with provisions whose scope and breadth are valid under applicable law.

        13.     Transfer; Assignment. This Agreement shall be binding upon the Payor and its
successors and assigns, and the terms and provisions of this Agreement shall inure to the benefit of the
Payee and its successors and assigns. The Payor’s rights and obligations under this Agreement may not
be assigned without the prior written consent of the Payee; provided, however, that no such consent of the
Payee shall be required in connection with any transfer effected in compliance with Section 4(b). The
Payee’s rights and obligations under this Agreement may not be assigned without the prior written
consent of the Payor.

        14.     Rights of Parties. This Agreement shall not confer any rights or remedies upon any
Person other than the parties and their respective successors and permitted assigns.

                                          [Signature pages follow]




NAI-1503132580v3                                      11
Case 20-03049   Doc 1-1   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 A Page 13 of 16
Case 20-03049         Doc 1-1      Filed 07/29/20 Entered 07/29/20 22:33:29                  Desc Exhibit
                                          A Page 14 of 16




                                              SCHEDULE 1

                                Definition of Asbestos Related Liabilities

       For purposes of this Agreement, “Asbestos Related Liabilities” means all Liabilities (as defined
below) of the Payee related in any way to asbestos or asbestos containing materials.

        Capitalized terms that are used in this Schedule 1 have the following meanings:

                (a)      “Cause of Action” means any claim, judgment, cause of action, counterclaim,
        crossclaim, third party claim, defense, indemnity claim, reimbursement claim, contribution claim,
        subrogation claim, right of set off, right of recovery, recoupment, right under any settlement
        Contract and similar right, whether choate or inchoate, known or unknown, contingent or
        noncontingent.

                (b)     “Contract” means any contract, agreement, arrangement, lease, indenture,
        mortgage, deed of trust, evidence of indebtedness, License, Plan, guarantee, understanding,
        course of dealing or performance, instrument, bid, order, proposal, demand, offer or acceptance,
        whether written or oral.

                (c)     “Governmental Authority” means any national, central, federal, state, provincial,
        municipal, local or other domestic, foreign or supranational governmental, legislative,
        administrative, or regulatory authority, agency, court, arbitration tribunal, board, department,
        commission or other governmental, or regulatory entity, including any competent governmental
        authority responsible for the determination, assessment or collection of taxes.

                (d)     “Law” means any federal, state, local, municipal or foreign statute, law,
        ordinance, decree, order, injunction, rule, regulation, directive, constitution, code, edict, writ,
        judgment, opinion, decree, injunction, stipulation, award or other document or pronouncement
        having the effect of law (including common law), of any Governmental Authority, and includes
        rules and regulations of any regulatory or self-regulatory authority with which compliance is
        required by any of the foregoing.

                (e)     “Liability” shall mean any claim, demand, offer, acceptance, action, suit, liability
        or obligation of any kind, whether accrued or fixed, absolute or contingent, matured or
        unmatured, determined or determinable, choate or inchoate, asserted or unasserted, known or
        unknown, including those arising or that may arise under any past, present, or future Law or
        Contract or pursuant to any Cause of Action or Proceeding, including all claims for economic or
        noneconomic damages or injuries of any type or nature whatsoever including claims for physical,
        mental, and emotional pain and suffering, loss of enjoyment of life, loss of society or consortium,
        wrongful death as well as claims for damage to property and/or punitive damages.

                (f)     “License” means any license, sublicense, agreement, covenant not to sue or
        permission.

                (g)      “Person” means any individual, corporation (including any non-profit
        corporation), general or limited partnership, limited liability company, joint venture, estate, trust,
        benefit plan, unincorporated organization, business, syndicate, sole proprietorship, association,
        organization, labor union, or other entity, association or Governmental Authority.




NAI-1503132580v3
Case 20-03049         Doc 1-1      Filed 07/29/20 Entered 07/29/20 22:33:29                 Desc Exhibit
                                          A Page 15 of 16




                (h)     “Plan” means, with respect to any Person, (a) any “employee benefit plan” (as
        defined in Section 3(3) of ERISA), (b) all specified fringe benefit plans as defined in Section
        6039(D) of the Internal Revenue Code and (c) any other plan, program, policy, agreement or
        arrangement, whether or not in writing, relating to compensation, employee benefits, severance,
        change in control, retention, deferred compensation, equity, employment, consulting, vacation,
        sick leave, paid time off, salary continuation, disability, hospitalization, medical insurance, life
        insurance, scholarship programs, incentive compensation or bonus compensation, in each case
        that is sponsored, maintained or contributed to or required to be sponsored, maintained or
        contributed to by, or otherwise covering such Person.

                 (i)      “Proceeding” means any action, appeal, arbitration, assessment, cancellation,
        charge, citation, claim, complaint, concurrent use, controversy, contested matter, demand,
        grievance, hearing, inquiry, interference, investigation, litigation (including class actions and
        multidistrict litigation), mediation, opposition, re-examination, summons, subpoena or suit or
        other case or proceeding, whether civil, criminal, administrative, judicial or investigative, whether
        formal or informal, whether public or private, commenced, brought, conducted or heard by or
        before, under the supervision or direction of, or otherwise involving, any Governmental Authority
        or arbitrator or other agreed-upon tribunal or dispute resolution mechanism.




NAI-1503132580v3
Case 20-03049   Doc 1-1   Filed 07/29/20 Entered 07/29/20 22:33:29   Desc Exhibit
                                 A Page 16 of 16
